Hager, J.
In deciding the matter remarked that it was unnecessary to pass upon the questions raised by the interveners and thought it doubtful whether it w@a a ease for an intervention such as has been made.
The treasurer however in the opinion of the court had shown svMeient cause against making She mandamus premptory. The act consolidating the government of the city and county is imperative in its provisions in regard to She payment of all moneys out of She Sreasury. All claims, except in a few specified cases, are required to be presented to and approved by the board of supervisors before payment This provision in mo way conflicts with She set render which She relators, the fund commissioners, are appointed sad derive their powers, ©m the contrary it is a wholesome provision authorizing the proper board having charge of the county and city sflaivs and finances So exercise such supervision over She execution of She trust created by She last act as is proper and necessary to see and determine that it is exactly and faithfully carried out and that a correct cheek and account be kept of the moneys that go out of the treasury and in the hands of the fund commissioners.
It doss not appear Shat She relators have presented their ©him to A© supervisors os that its payment has besa authorised by them. *318Until this is done the treasurer by law is prohibited from paying it, and Ms refusal to do so is no violation of official duty.
When the relators shall have taken the necessary steps and gone through the formalities required by law to entitle them to payment of their claim, probably the treasurer will perform his duty : should he however then refuse he may be compelled to do so by mandamus. Should the supervisors refuse to perform their duties the remedy is by mandamus against them.
The motion to make the writ of mandamus premptory is denied and the proceedings are dismissed.